UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1920


KEVIN R. WHEELER; LISA I. WHEELER,

                Plaintiffs - Appellants,

          v.

GOVERNMENT NATIONAL MORTGAGE ASSOCIATION (GNMA), a/k/a
Ginnie Mae; MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC,
Collectively known as MERS INC and MERS any unknown heirs,
devisees, grantees, creditors, successor in interests, and
other unknown persons, or unknown spouses claiming by,
through and under any of the above named defendants,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cv-00745-JFM)


Submitted:   November 19, 2013             Decided: November 21, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin Wheeler, Lisa I. Wheeler, Appellants Pro Se. Jason Daniel
Medinger, Assistant United States Attorney, Baltimore, Maryland;
John Young Lee, Brian L. Moffet, GORDON FEINBLATT LLC,
Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Kevin    R.    and    Lisa   I.    Wheeler    appeal    the   district

court’s orders dismissing their removed civil action to quiet

title and denying their motion to vacate that judgment.                     We have

reviewed the record and find no reversible error.                      Accordingly,

while we grant the Wheelers leave to proceed on appeal in forma

pauperis, we affirm the district court’s orders.                     See Wheeler v.

Gov’t Nat’l Mortg. Ass’n, No. 1:13-cv-00745-JFM (D. Md. May 15 &

July 22, 2013).             We dispense with oral argument because the

facts   and    legal    contentions        are   adequately    presented     in   the

materials     before    this       court   and   argument    would    not   aid   the

decisional process.



                                                                            AFFIRMED




                                            3